t c no united_states tax_court james luther cochrane petitioner v commissioner of internal revenue respondent docket no filed date p was ordered to file responses to r's requests for admission p's subsequent responses to the requests for admission were evasive and incomplete and contained time-worn tax_protester statements r moved for sanctions asking that the matter in the requested admissions be taken as established for purposes of this case rule c tax_court rules_of_practice and procedure generally requires that a party upon whom a request for admission is served specifically admit or deny the proposed admission rule c tax_court rules_of_practice and procedure provides that the court may sanction a party who fails to obey an order with respect to the provisions of rule by ordering that the matter in the requested admissions be taken as established for purposes of the case rule d provides that an evasive or incomplete response to a requested admission is to be treated as a failure to respond held sanctions imposed the matters contained in r's requested admissions are established for purposes of this case held further p had unreported taxable_income as determined by r for each of the years in issue p is also liable for an addition_to_tax for fraud under sec_6653 i r c for each of the years in issue an addition_to_tax for substantial_understatement_of_income_tax under sec_6661 i r c for and an addition_to_tax for failure to pay estimated_tax under sec_6654 i r c for james luther cochrane pro_se karen n sommers for respondent opinion ruwe judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure percent of -- the interest due on dollar_figure big_number big_number percent of dollar_figure the interest due on dollar_figure big_number big_number percent of -- the interest due on dollar_figure additions to tax_year deficiency sec_6653 sec_6653 sec_6654 dollar_figure dollar_figure percent of the dollar_figure interest due on dollar_figure the issues for decision are whether petitioner received taxable_income as determined by respondent for each of the years in issue whether petitioner is liable for an addition_to_tax for fraud under sec_6653 b for each of the years in issue whether petitioner is liable for an addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for and whether petitioner is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for prior to trial the court granted respondent's motion to impose sanctions pursuant to rule c as a result of petitioner's failure to obey our order that he respond to requests for admission we ordered that the matter contained in respondent's requests be taken as established for purposes of this case because of the importance of this ruling to the outcome of this case we will explain the relevant procedural history as well as the reasoning behind our imposition of sanctions procedural background from the inception of this case petitioner demonstrated that he intended to rely upon frivolous positions for example 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure attached to his amended petition was a document entitled preliminary statement and refusal for cause in which petitioner purports to reject respondent's notices of deficiency among the reasons given were that petitioner was a nontaxpayer ie not liable for any true tax class of taxable_income and that he was not a u_s_person but rather a foreign_person residing in a foreign state ie california republic on date petitioner filed a motion to review the sufficiency of the notice_of_deficiency in which he made essentially the same arguments and also asserted that studies also prove that a shrewd and criminal constructive fraud has been slipped over america by government under counterfeit 'color of law' and that he will 'squarely challenge' the fraudulent usurping and octopus-like jurisdiction authority asserted over him the record contains similar instances of petitioner's conduct but the above examples are sufficient to show the nature of petitioner's approach in this case on date respondent served petitioner with requests for admission the requests consisted of paragraphs including attached exhibits respondent's statements of fact were clear concise and understandable they were couched in unequivocal terms which facilitate unequivocal responses on date petitioner filed an objection to respondent's requests for admission on date respondent filed a motion to review the sufficiency of petitioner's objections to respondent's requests for admission on date this court ordered petitioner to respond to the requested admissions on or before date the order expressly warned petitioner that if he failed to comply the court would be inclined to impose sanctions pursuant to rule c the provisions of which were quoted in the order on date we granted petitioner's request for an extension of time to date in which to file his response on date petitioner served respondent with petitioner's supplemental response to the requests for admission in response sec_31 through petitioner admitted that the and federal_income_tax returns attached as exhibits to respondent's requests for admission represent return_information filed by petitioner for and however petitioner qualified these admissions and noted an objection to these exhibits if they constitute improper forms to utilize for his correct filing_status during these periods 2each of petitioner's and returns reports wages and includes a form_w-2 from his employer general dynamics corp the return also includes a form_w-2 from petitioner's employer rohr industries inc on each of those returns petitioner claimed that all his wage income was excludable from taxable_income as income earned for services performed in a foreign_country on forms attached to each return petitioner stated that he was physically present in a foreign_country for the entire 12-month_period covered by each return petitioner's remaining answers were evasive and unresponsive as illustrated by the following examples in request for admission request respondent asserted that during the years in issue petitioner worked as an engineering technician for general dynamics corp and rohr industries inc in san diego and chula vista california respectively in petitioner's response he stated that he is without knowledge or information sufficient to form a belief as to the truth of respondent's allegations respondent has not identified the term employed to be defined within the subject matter or scope of any statute and implementing regulation in further reply petitioner had no contract of employment with either general dynamics corporation or rohr industries in request respondent asserted that petitioner resided pincite oleander avenue chula vista california during the years in issue in response petitioner stated that he is without knowledge or information sufficient to form a belief as to the truth of respondent's allegations r espondent has not defined 'residing' under a statute or section of a statute and its implementing regulations in request respondent asserted that petitioner did not reside outside the united_states at any time during the years in issue in response petitioner again stated that he lacked sufficient information to answer in addition he stated that respondent does not cite any statute defining 'reside' or 'united states' in order to specify any of several possible definitions applicable to these terms in request respondent asserted that petitioner did not receive any income from sources outside the united_states during the years in issue in response petitioner stated that respondent does not cite statute and its implementing regulation defining the terms 'income' or 'united states' used in the allegation in request respondent asserted that petitioner reported on his tax returns for through that certain wages were excluded from gross_income as income earned while physically present in a foreign_country during the entire months of the taxable_year in response petitioner contended that the statements are presumptive of law and are not facts susceptible to admission or denial by petitioner in addition petitioner stated that respondent does not define the term 'wages' or the term 'taxable years' used in reference to petitioner in this case and that respondent fails to identify any authority for establishing california as a state under federal revenue jurisdiction in request sec_15 through respondent asserted that during through petitioner conducted a tax_return preparation and tax counseling business and that petitioner received but failed to report fees in and respondent listed the names of specific payors and the amounts they paid to petitioner in response petitioner stated that respondent failed to identify by statute and regulation any activity for which petitioner would receive income from 'fees' or a statute and regulation identifying any amount in question as a 'fee' in request sec_34 through respondent attached copies of canceled checks and asserted that petitioner received these checks from clients of his tax_return preparation and tax counseling business in exchange for services rendered in request sec_40 and sec_41 respondent attached a copy of a receipt given by petitioner to john morales and asserted that the receipt was given by petitioner in exchange for payment by mr morales for petitioner's income_tax services petitioner's response to each of these requests was essentially the same petitioner objects to respondent's exhibit as inconclusive of income and respondent fails to identify as income under any statute and regulation and is not identified as any income item by tax class or other identification in request respondent asserted that when interviewed by internal_revenue_service irs special agents concerning his income_tax liabilities for the years in issue petitioner told the agents that he was not in business and did not own any interest in a business in response petitioner stated that he lacked knowledge of any 'effectively connected income' or 'liability' under a revenue law for any calendar_year in request respondent asserted that petitioner informed the irs special agents that he earned no income in and was not required to file a return for that year in response petitioner explained that he did not state that he had 'earned no income' although this may be factual but petitioner had no 'earned income' or items amounting to income to the best of his knowledge and belief in request sec_22 and sec_23 respondent asserted that petitioner advised his clients to claim the foreign_earned_income_exclusion on their returns and that none of petitioner's clients actually resided or worked outside the united_states during or in response petitioner stated that respondent failed to define the terms client resided and united_states on date the parties were notified that this case was scheduled for trial on date in san diego california when the case was called on date petitioner made an oral motion for continuance for the purpose of obtaining discovery which was denied respondent then filed a motion to impose sanctions upon petitioner pursuant to rule c for failure to comply with our date order that petitioner respond to the requests for admission petitioner objected and argued against respondent's motion for sanctions petitioner's arguments were essentially the same as those contained in his written responses to the requests for admission petitioner did not deny the truth of the allegations contained in the requests rule a permits a party to serve upon any other party written requests for admission of the truth of any matter that relates to statements or opinions of fact or of the application of law to fact rule c provides that each matter is deemed admitted unless within days after service of the request or within such shorter or longer time as the court may allow the party to whom the request is directed serves upon the requesting party a written answer specifically admitting or denying the matter involved in whole or in part or asserting that it cannot be truthfully admitted or denied and setting forth in detail the reasons why this is so or an objection stating in detail the reasons therefor rule c further provides that an answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless such party states that such party has made reasonable inquiry and that the information known or readily obtainable by such party is insufficient to enable such party to admit or deny in addition rule c provides if a party fails to obey an order made by the court with respect to the provisions of rule then the court may make such orders as to the failure as are just and among others the following an order that the matter regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the case in accordance with the claim of the party obtaining the order rule d provides that a party's evasive or incomplete response is treated as a failure to respond for purposes of rule sec_90 and sec_104 rule c provides authority for the imposition of sanctions where a party who has been ordered to respond to requests for admission files an evasive or incomplete response one of those potential sanctions is an order that the matter in the requests for admission be taken as established for purposes of the case petitioner failed to admit or deny the truth of the specific requests for admission instead his responses were evasive and incomplete he attempts to justify this tactic by questioning the meaning of the common terms and language used in the requests we will not repeat the quibbles that petitioner used to justify his evasive and incomplete responses suffice it to say that they are based on time-worn tax_protester arguments that have been universally rejected by the courts see eg 2_f3d_942 9th cir 783_f2d_934 9th cir see also santangelo v commissioner tcmemo_1995_468 and cases cited therein affd without published opinion 87_f3d_1322 9th cir in interpreting and applying our rules we generally seek guidance from judicial decisions interpreting the counterparts to our rules in the federal rules of civil procedure 82_tc_592 the analog to rule a - c is rule a of the federal rules of civil procedure 65_tc_333 affd 565_f2d_954 5th cir notes to rule a - c 60_tc_1057 in 669_f2d_1242 9th cir the court upheld the propriety of imposing the sanction of deeming certain matters admitted for violation of rule a of the federal rules of civil procedure in doing so the court stated id pincite that the discovery process is subject_to the overriding limitation of good_faith that callous disregard of discovery responsibilities cannot be condoned and that the general power of the district_court to control the discovery process allows for the severe sanction of ordering a matter admitted when it has been demonstrated that a party has intentionally disregarded the obligations imposed by rule a id pincite the court expressly stated it is also clear that an evasive denial one that does not specifically deny the matter or a response that does not set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter may be deemed an admission since such a response does not comply with the literal requirements of rule a the district_court may in its discretion deem the matter admitted id pincite see also 67_frd_93 w d mo the responses to the requests for admission that petitioner provided pursuant to our order were evasive incomplete and not made in good_faith we therefore ordered that the facts asserted in respondent's requests be taken as established pursuant to rule c no additional sanctions were imposed and petitioner was given the opportunity to present evidence at trial petitioner chose not to testify and did not call any other witnesses 3in 669_f2d_1242 9th cir the defendants responded to of the plaintiff's requests for admission as follows answering party cannot admit or deny said party has made reasonable inquiry information known or readily obtainable to this date is not complete investigation continues the court_of_appeals rejected the view that a party can avoid the admission or denial of a proper request for admission simply by tracking the language of fed r civ p a we are not persuaded that an answer to a request for admission necessarily complies with rule a merely because it includes a statement that the party has made reasonable inquiry and that the information necessary to admit or deny the matter is not readily obtainable by him the discovery process is subject_to the overriding limitation of good_faith id pincite respondent announced that she would rely upon the deemed admissions which we incorporate herein by this reference discussion deficiencies for the taxable years in issue for purposes of convenience we will combine our findings_of_fact and opinion during the years in issue petitioner resided in chula vista california u s a from through petitioner worked as an engineering technician for general dynamics corp in san diego california in petitioner worked for rohr industries inc in chula vista california during and petitioner received wages from general dynamics corp in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner received dollar_figure in wages from rohr industries inc in on his federal_income_tax returns for through petitioner reported these wages and claimed that they were excludable from gross_income as foreign_earned_income see sec_911 and b petitioner's apparent position is that the state of california is not part of the united_states courts have long 4we have often decided cases on the basis of deemed admissions see eg 85_tc_267 77_tc_334 65_tc_333 affd 565_f2d_954 5th cir rejected tax_protester arguments of this sort see eg united_states v hanson supra pincite united_states v studley supra pincite petitioner also conducted a tax_return preparation and tax counseling business from through petitioner advised his clients to file federal_income_tax returns claiming the same foreign_earned_income_exclusion that petitioner claimed on his returns none of petitioner's clients actually worked or resided outside the united_states at any time during or petitioner received fees of dollar_figure in dollar_figure in and dollar_figure in petitioner failed to report these fees as income on his and income_tax returns and he has not yet filed a return for when interviewed by irs special agents on date petitioner stated that he had never received payment from anyone in exchange for his tax_return preparation and counseling services petitioner also informed the agents that he had earned no income in and was not required to file a return for the 5in request respondent lists the individuals who paid petitioner for his tax_return preparation and tax counseling services plus the amount and year of payment request asserts that barbara gibson paid petitioner dollar_figure in in request respondent attached a copy of barbara gibson's canceled check which is dated date and payable to petitioner in the amount of dollar_figure we therefore find that petitioner received this amount from barbara gibson in rather than with this adjustment the amounts listed in request correspond to the amount of tax_return preparation fees listed in the notices of deficiency for and year when questioned regarding his federal_income_tax liabilities for each of the years in issue petitioner stated that he was not in business and had never had any interest in a business during petitioner received dollar_figure in interest on a federal_income_tax refund dollar_figure in interest earned on his rohr federal credit_union account and dollar_figure in interest earned on his north island federal credit_union account petitioner improperly reported this interest on his return as excluded under sec_103 petitioner understated his taxable_income for through in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner also failed to file his return and had unreported taxable_income for that year in the amount of dollar_figure petitioner understated his income_tax liabilities for the years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively addition_to_tax for fraud under sec_6653 for respondent determined that petitioner is liable for an addition_to_tax for fraud for each of the years in issue sec_103 excludes from gross_income interest earned on the obligations of a state territory or possession_of_the_united_states respondent bears the burden_of_proof on this issue sec_7454 rule b for the taxable years through if any portion of an underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment as well as an amount equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment attributable to fraud sec_6653 and for the taxable_year the addition_to_tax is equal to percent of the portion of any underpayment attributable to fraud plu sec_50 percent of the interest due on this portion sec_6653 and b if respondent establishes that any portion of the underpayment for is attributable to fraud then the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment that petitioner establishes is not attributable to fraud sec_6653 in order to discharge her burden respondent must prove by clear_and_convincing evidence that an underpayment exists for the years in issue and some portion of the underpayment is due to fraud sec_7454 92_tc_661 the facts contained in respondent's requests for admission establish that there was an underpayment_of_tax for each of the years in issue in the amounts determined by respondent respondent must also show that petitioner intended to evade taxes known to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes 398_f2d_1002 3d cir 80_tc_1111 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never imputed or presumed instead it must be affirmatively established by the commissioner with clear_and_convincing evidence 55_tc_85 since direct proof of a taxpayer's intent is rarely available fraud may be proven with circumstantial evidence and reasonable inferences drawn from established facts 317_us_492 rowlee v commissioner supra pincite petitioner understated his taxable_income for through and failed to file a return altogether for taxable_year such conduct constitutes strong evidence of fraud 53_tc_96 adams v commissioner tcmemo_1990_38 on the tax returns that he did file petitioner falsely stated that his income was excludable because he resided outside the united_states when interviewed by irs special agents concerning his federal_income_tax liabilities for the years in issue petitioner stated that he was not in business and never had a business of his own or any interest in a business petitioner also stated that he had never prepared federal_income_tax returns for others or counseled or advised anyone in the preparation of returns the facts established by the deemed admissions demonstrate that these statements were untrue such failure to cooperate with tax authorities is further evidence of fraud 796_f2d_303 9th cir affg tcmemo_1984_601 we conclude that the record contains clear_and_convincing evidence of petitioner's fraudulent attempt to evade income taxes for each of the years in issue accordingly we sustain the additions to tax for fraud addition_to_tax for substantial_understatement_of_income_tax in respondent determined that petitioner is liable for an addition_to_tax for substantial_understatement_of_income_tax under sec_6661 for sec_6661 provides for an addition_to_tax equal to percent of the amount of the underpayment attributable to a substantial_understatement_of_income_tax 90_tc_498 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6661 this amount may be reduced however if the taxpayer shows that there was substantial_authority for his treatment of an item or that the relevant facts affecting the tax treatment of the item are adequately disclosed on the return or in a separate statement attached to the return sec_6661 petitioner bears the burden_of_proof rule a hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 petitioner has failed to offer any evidence on this issue and we sustain respondent's determination addition_to_tax for failure to pay estimated_tax under sec_6654 in respondent determined that petitioner is liable for an addition_to_tax for failure to pay estimated income_tax under sec_6654 for unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of this addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute sec_6654 99_tc_202 75_tc_1 petitioner bears the burden of proving his entitlement to any exception 78_tc_304 petitioner has not filed his return or made any estimated_tax payments for the year nor has he shown that any of the statutory exceptions are applicable in this case we therefore sustain respondent's determination decision will be entered for respondent
